The following was the Court's opinion.
The Court
is of opinion that there is error in the Decree dismissing the Bill in this case as to the heirs of Hamiltom:-first, because such decree would not be binding on fames Tfwmpsoa the co-devisee of the female plaintiff, until lie was before the Court; and, secondly, because the noa-prothiction of the Entry in this case, was not a sufficient ground whereon to refuse the aid of the Court, if it had appeared that the Laud in controversy was covered by the patent under which the appellants claim; which ought to have been enquired into by an issue directed for that purpose. With respect to the depositions of the witnesses Bulbro and Dempsey, the Court gives no opinion at present, in as much as the case may be clnmged in the. Court of law before whom the issue may be tried.
The Decree is therefore reversed, with costs, and the cause remanded, to be proceeded in; to a final decree, agree.. ably to the above principles.